Name: Commission Regulation (EEC) No 1578/84 of 6 June 1984 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6. 84 Official Journal of the European Communities No L 151 /25 COMMISSION REGULATION (EEC) No 1578/84 of 6 June 1984 opening a standing invitation to tender for die sale of olive oil held by the Greek intervention agency as 'Ydagep', shall open a standing invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of the following quantities of olive oil :  approximately 4 000 tonnes of extra virgin olive oil,  approximately 8 000 tonnes of fine virgin olive oil,  approximately 5 000 tonnes of ordinary virgin olive oil,  approximately 8 000 tonnes of virgin lampante olive oil . One-quarter of these quantities will be put on sale each month together with, the month following, any unsold quantities from the previous invitations to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 101 /84 (*), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 of 23 November 1978 (3) provides that olive oil held by the intervention agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 (1 ) of Regulation No 136/66/EEC, the Greek intervention agency has since the 1980/81 marketing year, bought in large quantities of olive oil ; Whereas, Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 2041 /83 f), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas, taking into account the existing situation in Greece with a view to facilitate the disposal of quanti ­ ties of olive oil under the best conditions possible, provisions should be made so that lots of oil of a certain maximum quantity shall be put up for sale first ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 The invitation to tender shall be published on 8 June 1984. Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of Ydagep, 5 Achamon Street, Athens, Greece. A copy of the invitation to tender shall be sent without delay to the Commission. Article 3 The first series of tenders must reach Ydagep, 5 Achamon Street, Athens, Greece, not later than 2 p.m. (local time) on 25 June 1984. Subsequent series of tenders must be lodged by 2 p.m. (local time) on :  26 July 1984,  27 August 1984,  24 September 1984,  25 October 1984. The last series of tenders shall be from the unsold oil of the previous sales. HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency 'Ypiresia Diachiriseos Agoron Georgikon Proionton', hereinafter referred to (') OJ No 172, 30 . 9. 1966, p. 3025/66. O OJ No L 113, 28. 4. 1984, p. 7. (3) OJ No L 331 , 28 . 11 . 1978, p. 13 . 0 OJ No L 348, 30. 12. 1977, p. 46 . (0 OJ No L 200, 23 . 7. 1983, p. 25. No L 151 /26 Official Journal of the European Communities 7. 6. 84 Article 4 1 . With regard to virgin lampante olive oil, tenders shall be submitted for an oil of 5 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below : Virgin lampante olive oil :  up to 5 ° acidity : increase of Dr 247 for each degree or fraction of degree of acidity below 5 ° ,  above 5 ° up to 8 ° acidity : reduction of Dr 247 for each degree or fraction of degree of acidity above 5 ° ,  above 8 ° : additional reduction of Dr 270 for each degree or fraction of degree above 8 ° . Article 5 Not later than three days after the expiry of each time limit laid down for the submission of tenders, Ydagep shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale. Article 6 The minimum selling price shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/BEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by Ydagep not later than the seventh day of each month following that during which the tenders were submitted. Ydagep shall supply the agencies responsible for storage with a list of the lots remaining unsold. A list of the lots put up for sale and a list of the lots remaining unsold from the previous invitations to tender shall be displayed at the head office of Ydagep not later than the seventh day of each month. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Dr 750 per 100 kilograms. Article 9 The storage charge referred to in Article 1 5 of Regula ­ tion (EEC) No 2960/77 shall be Dr 200 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1984. For the Commission Poul DALSAGER Member of the Commission